Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim21-37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 11,310,856. Although the claims at issue are not identical, they are not patentably distinct from each other because for example independent claim 27 of the current application is an obvious variation of independent claim 7 of U.S. Patent No. 11,310,856.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
--(US 2019/0222939A1) to Brunet discloses nonlinear control of bented box or passive radiator loudspeaker systems which teaches: One embodiment provides a vented box loudspeaker system comprising a speaker driver and a controller configured to receive a source signal for reproduction via the driver, determine a target displacement of the driver and a target sound pressure based on a first physical model of the system, and generate a control voltage based on the target displacement, the target sound pressure, and a second physical model of the system. Another embodiment provides a passive radiator loudspeaker system comprising an active speaker driver and a controller configured to receive a source signal for reproduction via the driver, determine a target displacement of a component based on a first physical model of the system, and generate a control voltage based on the target displacement and a second physical model of the system. In both embodiments, an actual displacement of the driver during the reproduction is controlled based on the generated control voltage.
--(US 2014/0226828A1) to Klippel et al. discloses method and arrangement for Auralizing and assessing signal distortion which teaches: [0052] FIG. 2 shows an electrical equivalent network representing a vented-box loudspeaker system at low frequencies. The voltage u(t) and the current i(t) are the electrical signals accessible at the loudspeaker terminals. The displacement x and the velocity v of the voice coil cause nonlinear parameter variation of force factor Bl(x), inductance L(x), stiffness K.sub.ms(x) and mechanical resistance R.sub.ms(v). The voice coil resistance R.sub.e, the moving mass M.sub.ms of the moving mechanical parts including air load, and acoustical mass M.sub.p of the air in the port are considered as linear and are represented by constant parameters. The acoustical compliance C.sub.B(p.sub.A) of the air in the enclosure is a nonlinear function of sound pressure p.sub.A, and the acoustic resistance R.sub.p(q.sub.p) is a nonlinear function of the volume velocity q.sub.p. The surface area S.sub.D of the driver diaphragm transforms the acoustical elements into mechanical elements as depicted in FIG. 2.
--(US 2015/0304772A1) to Riseberg et al. discloses control and protection of loudspeakers which teaches: A nonlinear control system and a loudspeaker protection system. In particular, a nonlinear control system including a controller, an audio system, and a model is disclosed. The controller is configured to accept one or more input signals, and one or more estimated states produced by the model to produce one or more control signals. The audio system includes one or more transducers configured to accept the control signals to produce a rendered audio stream therefrom. An active loudspeaker with an integrated amplifier is disclosed. A loudspeaker protection system and a quality control system are disclosed. More particularly, a system for clamping the input to a loudspeaker dependent upon a bank of representative models is disclosed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELUR RAMAKRISHNAIA H whose telephone number is (571)272-8098. The examiner can normally be reached Flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc M Nguyen can be reached on 27503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MELUR RAMAKRISHNAIA H/Primary Examiner, Art Unit 2651